Title: From Alexander Hamilton to Rufus King, [22 September 1794]
From: Hamilton, Alexander
To: King, Rufus


[Philadelphia, September 22, 1794]
I thank you My Dr. Sir for your letter of the . A few days previously I wrote you pretty fully. I hope my letter got to hand.
The inclosed paper gives you the substance of our European intelligence under the Philadelphia head.
The Returns from the Western Counties of this state are just come to hand. They shew a valuable division, ranging on the side of the laws the most influential men & a respectable body of others—but leaving a great number still uncomplying and violent so as to afford no assurance of submission to the laws without the application of Force. It will give you pleasure to learn that there is every prospect of our being able to apply this effectually & of the issue being favourable to the authority of the laws. It will occasion a large bill of Costs, but what is that compared with the object?
Adiu   Affecty Yrs
A Hamilton
Sep 22d. 1794
Rufus King Esqr
